Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Wayne Memorial Hospital,
(CCN: 39-0125),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1185
Decision No. CR3407
Date: October 8, 2014

DECISION

The request for hearing filed by Petitioner, Wayne Memorial Hospital, is dismissed
pursuant to 42 C.F.R. § 498.70(b), because Petitioner has no right to a hearing in this
forum.

I. Procedural Background

Petitioner is a rural community hospital operating in Wayne, Pennsylvania that is
enrolled in the Medicare program. On March 26, 2013, Petitioner submitted a request to
Novitas Solutions, Inc. (Novitas), a Medicare contractor for the Centers for Medicare &
Medicaid Services (CMS), for designation as a sole community hospital (SCH) in
accordance with the requirements at 42 C.F.R. § 412.92. CMS Exhibit (Ex.) 4. Novitas
granted Petitioner SCH classification with an effective date of December 8, 2013. CMS
Ex. | at 1.

Petitioner was dissatisfied with the effective date of December 8, 2013, and requested
reconsideration, specifically arguing for an effective date of July 1, 2013 or, at the latest,
an effective date of October 1, 2013. Petitioner’s Exhibit (P. Ex.) 5. CMS informed
Petitioner on April 7, 2014, that it would not change the effective date of Petitioner’s
SCH classification and, if Petitioner was dissatisfied with the determination, it had 60
days to request a hearing before an administrative law judge (ALJ) at the Departmental
Appeals Board (the Board). CMS Ex. 7.

Petitioner filed a request for hearing before an ALJ dated May 19, 2014, that was
received at the Civil Remedies Division (CRD) of the Board on May 21, 2014. Petitioner
requests an earlier effective date of either July 1 or October 1, 2013, for its SCH
classification. The case was assigned to me on June 3, 2014, and an Acknowledgment
and Prehearing Order was issued at my direction.

On July 2, 2014, CMS filed a motion to dismiss or, in the alternative, a motion for
summary judgment (CMS Br.) with CMS Exs. | through 5. CMS also filed a motion for
leave to file its motion to dismiss out-of-time. On July 3, 2014, CMS filed CMS Exs.

6 and 7. Petitioner filed its opposition (P. Br.) on July 18, 2014, with P. Exs. 1 through 8.
CMS filed a reply brief (CMS Reply) on July 25, 2014, and Petitioner advised me by
letter dated August 1, 2014, that it would not be filing a sur-reply. CMS Exs. | through 7
and P. Exs. | through 8, are admitted.

IL. Discussion
A. Issue
Whether Petitioner has a right to a hearing?
B. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Petitioner does not have a right to a hearing in this forum.

2. Pursuant to 42 C.F.R. § 498.70(b), dismissal of a hearing request is
authorized when the requesting party has no right to a hearing.

3. Petitioner’s request for hearing is dismissed.

Petitioner filed its request for hearing before an ALJ at the CRD based on the instructions
Petitioner received from CMS in its April 7, 2014 reconsidered determination. The
reconsidered determination advised Petitioner that if it was dissatisfied with the
reconsidered determination, Petitioner could request a hearing before an ALJ pursuant to
42 C.F.R. § 498.40. CMS Ex. 7. However, after Petitioner filed its May 19, 2014 request
for hearing, Novitas sent Petitioner a letter dated June 30, 2014, that advised Petitioner
that a request for review of the effective date of Petitioner’s SCH classification
determination should be submitted to Novitas pursuant to 42 C.F.R. §§ 405.1809 through
405.1833, or the Provider Reimbursement Review Board (PRRB) pursuant to 42 C.F.R.
§§ 405.1835 through 405.1883, depending on the amount in controversy. CMS Ex. 1.
CMS sent Petitioner a letter dated July 1, 2014, which withdrew its April 7, 2014 letter
that advised Petitioner of the reconsidered determination. The CMS letter further advised
Petitioner that the April 7, 2014 letter incorrectly advised Petitioner that it had a right to
request review by an ALJ of the Board. The July 1 letter further stated that “[s]ince the
effective date of SCH status impacts the amount [Petitioner] can claim on its Medicare
cost report, [Petitioner’s] appeal rights on this issue are governed by 42 C.F.R. 405
Subpart R, Provider Reimbursement Determinations and Appeals.” CMS Ex. 2.

CMS moved to dismiss this case for lack of jurisdiction. CMS Br. at 1, 3-4; CMS Reply
at 1, 3-4. Petitioner maintains that I do have jurisdiction to decide its SCH classification
effective date. P. Br. at 4-5. However, Petitioner does not cite any authority to support
its assertion, nor do I find any. I conclude that Petitioner does not have a right to ALJ
review in this forum and dismissal of its request for hearing is appropriate.

SCH classification is defined by section 1886(d)(5)(D)(iii) of the Act (42 U.S.C.

§ 1395ww(d)(5)(D)(iii)). Congress required that the Secretary of Health and Human
Services (the Secretary) promulgate standards for determining whether a hospital meets
criteria for SCH classification. Act § 1886(d)(5)(D)(iv). The Act does not specifically
establish a right to review by an ALJ, the Board, or the courts of the determination as to
whether or not a hospital meets the criteria for SCH classification. The Act also does not
specifically require that the Secretary establish regulations according a right to review of
the SCH classification determination by an ALJ.

The Secretary has promulgated regulations at 42 C.F.R. pt. 412, subpt. G. The
regulations, particularly 42 C.F.R. § 412.92, establish requirements, application
procedures, and criteria for SCH classification, including the criteria for determining the
effective date of the SCH classification. The regulations authorize CMS to adjust rates
payable for inpatient operating costs for a hospital considered to be a SCH due to such
factors as isolated location, weather conditions, travel conditions, or the absence of other
hospitals, which make the SCH the sole source of inpatient hospital services reasonably
available to Medicare beneficiaries. 42 C.F.R. §§ 412.90(a), 412.92. Classification as a
SCH may benefit a hospital by permitting an increased payment to the hospital for
inpatient operating costs. 42 C.F.R. § 412.92(b)(2)(iv) and (d). A hospital that desires
SCH classification must submit its request to its fiscal intermediary, in this case Novitas.
42 C.F.R. § 412.92(b)(1). The fiscal intermediary reviews the request and sends the
request with its recommendation to CMS. 42 C.F.R. § 412.92(b)(1)(iv). CMS reviews
the request and the fiscal intermediary’s recommendation and then advises the fiscal
intermediary whether CMS approves or disapproves the request for SCH classification.
42 C.F.R. § 412.92(b)(1)(v). The effective date of SCH classification is 30 days after the

date of the CMS written notice of approval of SCH classification. 42 C.F.R.
§ 412.92(b)(2)(i). The regulation provides an exception to the effective date
determination. The exception applies only if the following requirements are met:

e A hospital is classified as a Medicare-dependent, small rural hospital (MDH)
under 42 C.F.R. § 412.108;

e The MDH applies for SCH classification because its MDH status is expiring;

e The MDH requests SCH classification during the 30 days prior to expiration of its
MDH classification:

e The MDH specifically requests that SCH classification be effective upon
expiration of its MDH classification; and

e SCH classification is approved.

If all the requirements for the exception are met, the effective date of the SCH
classification is the day after the expiration of the MDH classification. 42 C.F.R.

§ 412.92(b)(2)(v). The Secretary’s regulations establishing the procedures for
determining whether or not a hospital qualifies for SCH classification do not establish
any right to review by an ALJ, the Board, or the courts. 42 C.F.R. § 412.92.

CMS argues that a hospital’s right to a hearing and review of its SCH status is established
by section 1878(a) of the Act and by regulations at 42 C.F.R. § 405.1835 - .1871.
Section 1878 of the Act establishes the PRRB. The jurisdiction of the PRRB appears to
be limited to reviewing provider claims related to costs and reimbursements or payments
under the Act. The regulations governing the PRRB proceedings do not specifically
mention SCH classification or state that the determination of SCH status is subject to
PRRB review. 42 C.F.R. pt. 405, subpt. R. However, it is not necessary for me to
extensively explore the jurisdiction of the PRRB. The scope of PRRB jurisdiction and
whether that jurisdiction includes review of the effective date of SCH classification is for
the PRRB to decide, not me. The issue I must decide is whether I have jurisdiction to
review the determination of the effective date of SCH classification. I conclude that I
have no jurisdiction.

ALJs of the Board are not granted general jurisdiction to decide all issues related to
Medicare. ALJs are delegated authority by statutes or regulations to render decisions in
certain types of case. Sections 205, 1866, 1869, and 1886 of the Act do not state that
determinations related to SCH classification or the effective date of such classification
are matters subject to ALJ review. The Secretary’s regulations in Titles 42 and 45 of the
C.F.R. also do not state that determinations related to SCH classification or the effective
date of SCH classifications are matters subject to ALJ review. Petitioner points to no
statutory or regulatory authority by which Congress or the Secretary delegated authority
to me to decide whether or not an entity should be granted SCH classification or the
effective date of such classification.
Petitioner argues that the effective date of SCH classification is akin to determination of
the effective date of Medicare participation, citing 42 C.F.R. § 498.3(b)(15). P. Br. at 5.
SCH classification and the effective date of such classification are subject to different
statutory and regulatory requirements than provider and supplier enrollments. SCH
classification is created by section 1886 of the Act and governed by 42 C.F.R. pt. 412.
Provider and supplier enrollment, the effective date of enrollment, and other
determinations related to provider and supplier enrollment are subject to section 1866 of
the Act and 42 C.F.R. pts. 424 and 498, which specifically provide a right to ALJ review.
Therefore, determinations related to SCH classifications are clearly not akin to
determinations related to provider and supplier enrollments given the different statutory
and regulatory bases for those determinations. I also note that 42 C.F.R. § 498.3(b),
which lists initial determinations by CMS that may be subject to ALJ review, and 42
C.F.R. § 498.5, which specifically lists appeal rights for providers and suppliers, do not
refer to SCH classification or to 42 C.F.R. pt. 412.

Petitioner also argues that the parties consented to my exercise of jurisdiction. P. Br. at 5.
Because I may only review those matters for which I am delegated authority by Congress
or the Secretary, the parties cannot grant me jurisdiction regarding matters for which I
have no delegated authority. In that same regard, even though Petitioner argues the CMS
motion to dismiss was late and should be denied (P. Br. at 3-4), I must nevertheless

sua sponte dismiss Petitioner’s request for hearing because I have no delegated authority
to decide this case. The jurisdictional defect is simply not subject to waiver.

I conclude that Petitioner has no right to a hearing before me. I am authorized to dismiss
a request for hearing when the party requesting review does not have a right to a hearing.
42 C.F.R. § 498.70(b). Accordingly, Petitioner’s request for hearing is dismissed.

III. Conclusion

For the foregoing reasons, I conclude that Petitioner does not have a right to a hearing
before an ALJ, and Petitioner’s hearing request is dismissed pursuant to 42 C.F.R.
§ 498.70(b).

/s/
Keith W. Sickendick
Administrative Law Judge

